
	
		II
		110th CONGRESS
		1st Session
		S. 1406
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 16, 2007
			Mr. Kerry (for himself
			 and Ms. Snowe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend the Marine Mammal Protection Act
		  of 1972 to strengthen polar bear conservation efforts, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Polar Bear Protection Act of
			 2007.
		2.Findings and purposes
			(a)FindingsCongress finds that—
				(1)section 101 of the Marine Mammal Protection
			 Act of 1972 (16 U.S.C. 1371) establishes a moratorium relating to the
			 importation of marine mammals and marine mammal products, including the
			 importation of all sport-hunted marine mammal trophies;
				(2)in 1994, that Act was amended to create an
			 exemption from the moratorium that allows the importation of sport-hunted polar
			 bear trophies from Canada;
				(3)this exemption has increased Canadian polar
			 bear mortalities from United States sport hunters;
				(4)polar bears—
					(A)have low reproductive rates;
					(B)have long lives;
					(C)rely on high adult survival rates to
			 maintain population numbers; and
					(D)are under stress from climate change and
			 habitat degradation;
					(5)in July 2005, the World Conservation Union
			 Polar Bear Specialist Group released a quadrennial report, in which the
			 Group—
					(A)reviewed the status of polar bears;
			 and
					(B)concluded that the species should be
			 upgraded from a species of least concern to
			 vulnerable based on the likelihood of an overall decline
			 in the size of the total population of more than 30 percent within the next 35
			 to 50 years; and
					(6)based on threats posed to polar bears, on
			 December 27, 2006, the Department of the Interior proposed that polar bears be
			 listed under the Endangered Species Act of
			 1973 (16 U.S.C. 1531 et seq.) as a threatened species.
				(b)PurposesThe purposes of this Act are—
				(1)to ensure that citizens of the United
			 States do not contribute to polar bear mortalities in Canada by removing the
			 exemption in the Marine Mammal Protection Act of 1972 (16 U.S.C. 1361 et seq.)
			 that allows for the Secretary of the Interior to issue permits to United States
			 trophy hunters for the importation of polar bear trophies from Canada;
				(2)to heed the warnings of the Department of
			 the Interior and the World Conservation Union Polar Bear Specialist Group that
			 polar bears are at risk and could become endangered by prohibiting the
			 importation of polar bear trophies from Canada; and
				(3)to further the goals of the International
			 Agreement on the Conservation of Polar Bears, done at Oslo, November 15, 1973
			 (27 UST 3918), to which all 5 countries with polar bears within the borders of
			 the countries are a party.
				3.Prohibition of the importation of polar
			 bears and polar bear partsThe
			 Marine Mammal Protection Act of 1972 (16 U.S.C. 1361 et seq.) is
			 amended—
			(1)in section 101(a)(1) (16 U.S.C.
			 1371(a)(1))—
				(A)in the first sentence, by striking ,
			 or for importation of polar bear parts (other than internal organs) taken in
			 sport hunts in Canada and inserting , except that no permit may
			 be issued under this Act for the importation of polar bear parts taken in a
			 sport hunt;
				(B)in the second sentence, by striking
			 , except permits issued under section 104(c)(5),; and
				(C)in the third sentence, by striking ,
			 other than importation under section 104(c)(5),; and
				(2)in section 104 (16 U.S.C. 1374)—
				(A)in subsection (c)—
					(i)in paragraph (2)(E), by striking
			 paragraph (10) and inserting paragraph
			 (9);
					(ii)in paragraph (8)(B)(ii), by striking
			 paragraph (10) and inserting paragraph
			 (9);
					(iii)by striking paragraph (5); and
					(iv)by redesignating paragraphs (6) through
			 (10) as paragraphs (5) through (9), respectively; and
					(B)in subsection (e)(1)—
					(i)in subparagraph (A), by striking the comma
			 and inserting ; or;
					(ii)in subparagraph (B), by striking ,
			 or and inserting a period; and
					(iii)by striking subparagraph (C).
					
